                Case 19-10214-LSS       Doc 3   Filed 02/03/19   Page 1 of 13



                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF DELAWARE

                                                Chapter 11
In re
                                                Case No.: 19-10210 (__)
Charlotte Russe Holding, Inc.,

                           Debtor.

Fed. Tax Id. No. XX-XXXXXXX

                                                Chapter 11
In re
                                                Case No.: 19-10211 (__)
Charlotte Russe Holdings Corporation,

                           Debtor.

Fed. Tax Id. No. XX-XXXXXXX

                                                Chapter 11
In re
                                                Case No.: 19-10212 (__)
Charlotte Russe Intermediate Corporation,

                           Debtor.

Fed. Tax Id. No. XX-XXXXXXX

                                                Chapter 11
In re
                                                Case No.: 19-10213 (__)
Charlotte Russe Enterprise, Inc.,

                           Debtor.

Fed. Tax Id. No. XX-XXXXXXX

                                                Chapter 11
In re
                                                Case No.: 19-10214 (__)
Charlotte Russe, Inc.,

                           Debtor.

Fed. Tax Id. No. XX-XXXXXXX




        {BAY:03435520v1}
                    Case 19-10214-LSS              Doc 3        Filed 02/03/19      Page 2 of 13




                                                                Chapter 11
    In re
                                                                Case No.: 19-10215 (__)
    Charlotte Russe Merchandising, Inc.,

                               Debtor.

    Fed. Tax Id. No. XX-XXXXXXX

                                                                Chapter 11
    In re
                                                                Case No.: 19-10216 (__)
    Charlotte Russe Administration, Inc.,

                               Debtor.

    Fed. Tax Id. No. XX-XXXXXXX


                      DEBTORS’ MOTION FOR ENTRY OF AN
                   ORDER DIRECTING JOINT ADMINISTRATION OF
            RELATED CHAPTER 11 CASES FOR PROCEDURAL PURPOSES ONLY

            Charlotte Russe Holding, Inc. and its chapter 11 affiliates, the debtors and debtors in

possession (the “Debtors”) in the above captioned chapter 11 cases (the “Cases”), hereby move

the Court (the “Motion”) for entry of an order, substantially in the form attached hereto as

Exhibit A, pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) and Rule 1015-1 of the Local Rules of Bankruptcy Practice and Procedure

of the United States Bankruptcy Court for the District of Delaware (“Local Rules”), authorizing

and directing the joint administration of the Debtor’s related chapter 11 cases for procedural

purposes only. In support of the Motion, the Debtors rely on the Declaration Brian M. Cashman,

Chief Restructuring Officer of Charlotte Russe Holding, Inc., in Support of Debtors’ Chapter 11

Petitions and First Day Motions (the “First Day Declaration”)1 concurrently filed herewith. In

further support of the Motion, the Debtors respectfully represent as follows:



1
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the First Day Declaration.

            {BAY:03435520v1}                                2
                Case 19-10214-LSS         Doc 3       Filed 02/03/19   Page 3 of 13



                                         JURISDICTION

       1.       The United States Bankruptcy Court for the District of Delaware (the “Court”) has

jurisdiction over these Cases and the Motion pursuance to 28 U.S.C. §§ 157 and 1334, and the

Amended Standing Order of Reference from the United States District Court for the District of

Delaware dated as of February 29, 2012. This is a core proceeding within the meaning of 28

U.S.C. § 157(b)(2). Venue of these Cases and the Motion in this district is proper under 28 U.S.C.

§§ 1408 and 1409.

       2.       Pursuant to Local Rule 9013-1(f), the Debtors consent to the entry of a final

judgment or order with respect to the Motion if it is determined that the Court, absent consent of

the parties, cannot enter final orders or judgments consistent with Article III of the United States

Constitution.

       3.       The statutory and legal predicates for the relief requested herein are section 105(a)

of the Bankruptcy Code, Bankruptcy Rule 1015, and Local Rule 1015-1.

                                         BACKGROUND

       4.       On the date hereof (the “Petition Date”), each of the Debtors commenced a

voluntary case under chapter 11 of the Bankruptcy Code.

       5.       The Debtors are authorized to continue to operate their businesses and manage their

property as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

No trustee, examiner or statutory committee has been appointed in these Cases by the Office of

the United States Trustee for the District of Delaware (the “U.S. Trustee”).

       6.       More detailed factual background regarding the Debtors and the commencement of

these Cases is set forth in the First Day Declaration.




       {BAY:03435520v1}                           3
                  Case 19-10214-LSS          Doc 3       Filed 02/03/19    Page 4 of 13



                                         RELIEF REQUESTED

           7.      By this Motion, the Debtors seek entry of an order directing the joint

    administration of their Cases and the consolidation thereof for procedural purposes only. The

    Debtors also request that the caption of their Cases be modified to reflect their joint administration

    as follows:

                                  UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF DELAWARE


                                                          Chapter 11
In re
                                                          Case No.: 19-10210 (___)
                                         1
Charlotte Russe Holding, Inc., et al.,
                                                          (Jointly Administered)

                             Debtors.

1
  The Debtors and the last four digits of their respective federal taxpayer identification numbers
are as follows: Charlotte Russe Holding, Inc. (4325); Charlotte Russe Holdings Corporation
(1045); Charlotte Russe Intermediate Corporation (6345); Charlotte Russe Enterprise, Inc. (2527);
Charlotte Russe, Inc. (0505); Charlotte Russe Merchandising, Inc. (9453); and Charlotte Russe
Administration, Inc. (9456). The Debtors’ headquarters are located at 5910 Pacific Center
Boulevard, Suite 120, San Diego, CA 92121.

          8.      In addition, the Debtors request that the Court establish a joint docket and file for

these Cases, and direct the clerk of the Court (the “Clerk”) to make a notation substantially similar

to the following on the docket of each Debtor (other than Charlotte Russe Holding, Inc.):

                  An order has been entered in this case directing the joint
                  administration of the chapter 11 cases of Charlotte Russe Holding,
                  Inc., [_____________] and all subsequently filed chapter 11 cases of
                  such debtors’ affiliates. The docket in the chapter 11 case of
                  Charlotte Russe Holding, Inc., Case No. 19-10210 (___) should be
                  consulted for all matters affecting this case.

          9.      Finally, the Debtors request that the Court permit use of a combined service list and

combined notices.



          {BAY:03435520v1}                           4
               Case 19-10214-LSS          Doc 3       Filed 02/03/19    Page 5 of 13



                                       BASIS FOR RELIEF

       10.     Bankruptcy Rule 1015(b) provides that if two or more petitions are pending in the

same court by or against a debtor and an affiliate, joint administration is permissible. See Fed. R.

Bankr. P. 1015(b). Additionally, Local Rule 1015-1 permits entry of such an order without notice

or the opportunity for a hearing if the Debtors demonstrate that such treatment is warranted.

       11.     Bankruptcy Rule 1015 promotes the efficient and economical administration of

affiliated debtors’ related cases, while also ensuring that individual creditors’ rights are not unduly

prejudiced. See In re Brookhollow Assocs., 435 F. Supp. 763, 766 (D. Mass. 1977) (stating that

joint administration “help[s] the bankruptcy court to administer economically and efficiently

different estates with substantial interests in common”), aff’d, 575 F.2d 1003 (1st Cir. 1978); In re

Parkway Calabasas, Ltd., 89 B.R. 832, 836 (Bankr. C.D. Cal. 1988) (“The purpose of joint

administration is to make case administration easier and less expensive than in separate cases,

without affecting the substantive rights of creditors . . . .”). As stated in the Official Committee

Note to Bankruptcy Rule 1015, joint administration expedites cases and reduces their overall cost:

               Joint administration as distinguished from consolidation may include
               combining the estates by using a single docket for the matters occurring
               in the administration, including the listing of filed claims, the combining
               of notices to creditors of the different estates, and the joint handling of
               other purely administrative matters that may aid in expediting the cases
               and rendering the process less costly.

Fed. R. Bankr. P. 1015 (Committee Note ¶ 4).

       12.     Joint administration is warranted in these Cases because (i) the Debtors’ financial

affairs and business operations are closely related, and (ii) joint administration will ease the

administrative burden on the Court and other parties.




       {BAY:03435520v1}                           5
                Case 19-10214-LSS          Doc 3       Filed 02/03/19   Page 6 of 13



       13.     Joint administration will prevent duplicative efforts and unnecessary expenses,

without any risk of prejudice to creditors, because the relief sought herein does not seek to

consolidate the Debtors for substantive purposes.

       14.     With seven affiliated debtors, each with its own case docket, administering these

Cases separately would result in duplicative pleadings, notices, and orders filed and served upon

separate service lists. This unnecessary duplication would be costly for the estates and would not

create any counterbalancing benefit for creditors.

       15.     Separate administration would also tax the estates’ administration, diverting

valuable resources away from substantive issues. In contrast, joint administration will permit the

Clerk to use a single general docket for each of the Cases and to combine notices to creditors and

other parties in interest of the Debtors’ respective estates, eliminating the confusion and waste that

would be caused by separate administration.

       16.     Finally, maintaining separate cases may confuse creditors. By jointly administering

the estates, creditors and other parties in interest will receive notice of all matters involving all of

the entities that are required to be served on such parties (respectively), thereby ensuring that

creditors and other parties in interest are fully informed of all matters potentially affecting their

claims. Further, using a simplified caption page for all pleadings will eliminate cumbersome

pleadings and ensure a uniformity of pleading identification.

       17.     The Debtors request that the official caption to be used by all parties in all pleadings

in the jointly administered cases be in the form set forth above. The Debtors submit that use of

the simplified caption will eliminate cumbersome and confusing procedures and ensure a

uniformity of pleading identification.




       {BAY:03435520v1}                            6
               Case 19-10214-LSS          Doc 3       Filed 02/03/19   Page 7 of 13



       18.     The relief requested herein is purely procedural and is not intended to and does not

effectuate substantive consolidation of the Debtors’ estates. Thus, there will be no material

prejudice to creditors or other parties in interest if these estates are jointly administered. Indeed,

the interests of all creditors will be served by the reduction in costs and administrative burdens

resulting from joint administration.

                                             NOTICE

       19.     The Debtors will provide notice of this Motion to: (i) the U.S. Trustee; (ii) holders

of the 30 largest unsecured claims on a consolidated basis against the Debtors; (iii) the Prepetition

ABL Agent; (iv) King & Spalding, LLP, as counsel to the Prepetition Term Agent and certain of

the Prepetition Term Lenders; (v) all parties who, as of the filing of this Motion, have filed a

notice of appearance and request for service of papers pursuant to Bankruptcy Rule 2002; (vi) the

Office of the United States Attorney General for the District of Delaware; (vii) the Internal

Revenue Service; and (ix) any other party entitled to notice under Local Rule 9013-1(m). As this

Motion is seeking “first day” relief, within two business days of the hearing on this Motion, the

Debtors will serve copies of this Motion and any order entered in respect to this Motion as

required by Local Rule 9013-1(m). In light of the nature of the relief requested herein, the Debtors

submit that no other or further notice is necessary.



                           [Remainder of page intentionally left blank.]




       {BAY:03435520v1}                           7
                  Case 19-10214-LSS      Doc 3       Filed 02/03/19   Page 8 of 13



                                         CONCLUSION

                  WHEREFORE, for the reasons set forth herein and in the First Day Declaration,

the Debtors respectfully request that this Court enter an order, substantially in the form attached

hereto, granting the relief requested in the Motion and such other and further relief as is just and

proper.

Dated:      February 3, 2019
                                                       BAYARD, P.A.

                                                       /s/ Daniel N. Brogan
                                                       Justin R. Alberto (No. 5126)
                                                       Erin R. Fay (No. 5268)
                                                       Daniel N. Brogan (No. 5723)
                                                       600 North King Street, Suite 400
                                                       Wilmington, Delaware 19801
                                                       Telephone: (302) 655-5000
                                                       Facsimile: (302) 658-6395
                                                       Email: jalberto@bayardlaw.com
                                                               efay@bayardlaw.com

                                                       - and -

                                                       COOLEY LLP
                                                       Seth Van Aalten
                                                       Michael Klein
                                                       Summer M. McKee
                                                       1114 Avenue of the Americas
                                                       New York, New York 10036
                                                       Telephone: (212) 479-6000
                                                       Facsimile: (212) 479-6275
                                                       Email: svanaalten@cooley.com
                                                              mklein@cooley.com
                                                              smckee@cooley.com

                                                       Proposed Co-Counsel for the Debtors




          {BAY:03435520v1}                       8
        Case 19-10214-LSS   Doc 3   Filed 02/03/19   Page 9 of 13



                             EXHIBIT A

                            Proposed Order




{BAY:03435520v1}
                   Case 19-10214-LSS   Doc 3   Filed 02/03/19   Page 10 of 13



                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF DELAWARE

                                               Chapter 11
 In re
                                               Case No.: 19-10210 (__)
 Charlotte Russe Holding, Inc.,

                          Debtor.

 Fed. Tax Id. No. XX-XXXXXXX

                                               Chapter 11
 In re
                                               Case No.: 19-10211 (__)
 Charlotte Russe Holdings Corporation,

                          Debtor.

 Fed. Tax Id. No. XX-XXXXXXX

                                               Chapter 11
 In re
                                               Case No.: 19-10212 (__)
 Charlotte Russe Intermediate Corporation,

                          Debtor.

 Fed. Tax Id. No. XX-XXXXXXX

                                               Chapter 11
 In re
                                               Case No.: 19-10213 (__)
 Charlotte Russe Enterprise, Inc.,

                          Debtor.

 Fed. Tax Id. No. XX-XXXXXXX

                                               Chapter 11
 In re
                                               Case No.: 19-10214 (__)
 Charlotte Russe, Inc.,

                          Debtor.

 Fed. Tax Id. No. XX-XXXXXXX




{BAY:03435520v1}
                   Case 19-10214-LSS             Doc 3      Filed 02/03/19        Page 11 of 13




                                                               Chapter 11
    In re
                                                               Case No.: 19-10215 (__)
    Charlotte Russe Merchandising, Inc.,

                             Debtor.

    Fed. Tax Id. No. XX-XXXXXXX

                                                               Chapter 11
    In re
                                                               Case No.: 19-10216 (__)
    Charlotte Russe Administration, Inc.,

                             Debtor.

    Fed. Tax Id. No. XX-XXXXXXX


                   ORDER DIRECTING JOINT ADMINISTRATION OF
            RELATED CHAPTER 11 CASES FOR PROCEDURAL PURPOSES ONLY

            Upon the motion (the “Motion”)1 of Charlotte Russe Holding, Inc., and its chapter 11

affiliates, the debtors and debtors in possession (the “Debtors”) in the above-captioned jointly

administered chapter 11 cases (the “Cases”), for entry of an order, pursuant to Rule 1015(b) of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 1015-1 of the Local

Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District

of Delaware, authorizing and directing the joint administration of the Debtors’ related chapter 11

cases for procedural purposes only; and upon consideration of the First Day Declaration and the

record of these chapter 11 cases; and it appearing that the Court has jurisdiction to consider the

Motion pursuant to 28 U.S.C. §§ 1334 and 157, and the Amended Standing Order of Reference

from the United States District Court for the District of Delaware dated February 29, 2012; and it

appearing that the Motion is a core matter pursuant to 28 U.S.C. § 157(b)(2) and that the Court




1
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.


{BAY:03435520v1}                                           2
                   Case 19-10214-LSS        Doc 3    Filed 02/03/19     Page 12 of 13



may enter a final order consistent with Article III of the United States Constitution; and it appearing

that venue of these Cases and of the Motion is proper pursuant to 28 U.S.C. §§ 1408 and 1409;

and it appearing that due and adequate notice of the Motion has been given under the

circumstances, and that no other or further notice need be given; and it appearing that the relief

requested in the Motion is in the best interests of the Debtors’ estates, their creditors, and other

parties in interest; and after due deliberation, and good and sufficient cause appearing therefor, it

is hereby ORDERED, ADJUDGED, AND DECREED THAT:

           1.       The Motion is GRANTED, as set forth herein.

           2.       The above-captioned Cases are hereby consolidated for procedural purposes only

    and shall be jointly administered by this Court. Nothing contained in this Order shall be deemed

    or construed as directing or otherwise effecting a substantive consolidation of the above-

    captioned cases.

           3.       The caption of the jointly administered Cases shall read as follows:

                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF DELAWARE

                                                        Chapter 11
In re
                                                        Case No.: 19-10210 (___)
                                        1
Charlotte Russe Holding, Inc., et al.,
                                                        (Jointly Administered)
                          Debtors.


1
  The Debtors and the last four digits of their respective federal taxpayer identification numbers
are as follows: Charlotte Russe Holding, Inc. (4325); Charlotte Russe Holdings Corporation
(1045); Charlotte Russe Intermediate Corporation (6345); Charlotte Russe Enterprise, Inc. (2527);
Charlotte Russe, Inc. (0505); Charlotte Russe Merchandising, Inc. (9453); and Charlotte Russe
Administration, Inc. (9456). The Debtors’ headquarters are located at 5910 Pacific Center
Boulevard, Suite 120, San Diego, CA 92121.




{BAY:03435520v1}                                    3
                   Case 19-10214-LSS        Doc 3     Filed 02/03/19     Page 13 of 13



         4.         The foregoing caption shall satisfy the requirements of section 342(c)(1) of the

 Bankruptcy Code.

         5.         All original pleadings shall be captioned as set forth immediately above, and all

 original docket entries shall be made in the case of Charlotte Russe Holding, Inc., Case No. 19-

 10210 (___).

         6.         The Clerk shall make a notation substantially similar to the following on the docket

 of each Debtor (other than Charlotte Russe Holding, Inc.):

                   An order has been entered in this case directing the joint
                   administration of the chapter 11 cases of Charlotte Russe Holding,
                   Inc., [___________], and all subsequently filed chapter 11 cases of
                   such debtors’ affiliates. The docket in the chapter 11 case of
                   Charlotte Russe Holding, Inc., Case No. 19-10210 should be
                   consulted for all matters affecting this case.

         7.         The Clerk shall maintain a single pleadings docket and file under the case number

 assigned to Charlotte Russe Holding, Inc., which shall be the pleadings docket and file for all of

 these Cases.

         8.         This Order shall be without prejudice to the rights of the Debtors to seek entry of

 an order substantively consolidating their respective cases.

         9.         The Court retains jurisdiction with respect to all matters arising from or related to

 the implementation or interpretation of this Order.


Dated: February           , 2019
        Wilmington, Delaware


                                                          United States Bankruptcy Judge




{BAY:03435520v1}                                     4
